Chapman, C. J.
The policy insures the plaintiff’s testator against two classes of injuries, namely, those which occasion loss of life within ninety days, in the sum of $2000 ; and those which shall not be fatal, in thé sum of $10 per week for a period not exceeding altogether twenty-six weeks. The two provisions are to be construed together; and the evident intent is, that, if an injury happens within the meaning of the policy, it is insured against as coming within one class or the other. If it were otherwise construed, an injury which should not prove fatal within ninety days would furnish no ground of action till it should be made to appear that it would never prove fatal. This would render the insurance nugatory in such cases.

Judgment for the plaintiff.